Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1, directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 46-48, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 46-48 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

EXAMINER’S AMENDMENT

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Anthony P Venturino on 5/3/2022.
The application has been amended as follows: 

IN THE CLAIMS:
Claims 49-51, 56, and 58 have been cancelled.
In Claim 1, at lines 2 and 3, before the term “Apple”, the term “the” has been deleted.
In Claim 2, at line 2, before the term “waters” and the term “mud”, the terms “the” has been deleted.
In Claim 2, at line 3, before the two terms “Dead” and the term “soil”, the terms “the” has been deleted.
In Claim 3, at line 2, before the tern “Dead” and the term “saline”, the terms “the” has been deleted.
In Claim 7, at line 3, before the term “Apple”, the term “the” has been deleted.
In Claims 15-17, at line 2, before the term “Apple”, the term “the” has been deleted.
In Claim 17, at line 3, the term “the” has been deleted.
In Claims 18 and 21, at line 2, before the term “Apple”, the term “the” has been deleted.
In Claims 46 and 57, at line 1, before the term “state”, the term “the” has been deleted.
In Claim 47, at line 1, the term “the” has been deleted, and replaced with the term -- an --.
In Claim 47, at lines 2-4, the term “the” has been deleted.
In Claim 48, at line 3, after the term “Claim 1”, the phrase -- wherein said disease or disorder is skin inflammation and/or skin irritation -- has been inserted.
In Claim 57, at line 4, after the term “subject” the phrase -- said disease or disorder is associated with one or more of biological pathways selected from epithelial mesenchymal transition cellular pathway, glycolysis cellular pathway and hypoxia cellular pathway-- has been inserted.

Claims 1-3, 7, 11, 15-18, 21, 27, 29, 46-48, and 57 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655